Title: To Thomas Jefferson from Nancy Ray, 16 June 1806
From: Ray, Nancy
To: Jefferson, Thomas


                        
                            City of Washington: Monday, 16, June 1806—
                        
                        The bearer,—wife to the Prisoner Jacob Ray, most respectfully begs permission to acquaint, His Excellency, the
                            President of the U. States with her present situation—
                        She left her home, & her children in Georgia 8 weeks ago, with a lively hope of getting her husband
                            released—This hope was chiefly grounded on the far famed clemency of the Executive—The long imprisonment her husband has
                            already suffered—& the distressed circumstances of his family, occasioned by his tedious confinement—To make the
                            innocent a sharer in the miseries of guilt, cannot be the object of any law—Even if the husband suffers justly, it cannot
                            be so to involve the wife & children, in wretchedness far more acute than even what he suffers—   The small Pittance the
                            Bearer left home with, is now nearly exhausted—She is without the means of receding or going forward—
                        No other alternative remains for her; but to sell her beast & return home on foot; or to remain here & go
                            to Service—Her children too are dependants on a precarious support, & divided from each other—In this dilemma what can
                            she do?—May she still hope for a favorable decision, from the President’s private humanity, or is she to dread the
                            inflexibility of his public Duty.—She is no stranger to the high responsibility of his pardoning prerogative; but prays
                            that the innocence of his orphan’d babes, may be accepted as a pledge for their father’s future good behaviour—Above all,
                            if it is within the bounds of possibility, She prays to be relieved from suspense—The worst result, when reduced to
                            certainty, would be less painful than the tortures, of several months incertitude—
                        She would have preferr’d making these representations verbally; but as it has not been in her power, she
                            hopes the presumption of doing it in this way will at least be forgiven if not otherwise attended to—
                        
                            For Nancy Ray
                            
                        
                        
                            Jacob Ray was born in Sunenburg county Virginia, where he was raised to the age of 14—From thence his
                                father moved to Rutherford N. Carolina, where he lived 6 or 7 years more; from whence he removed to Wilks county
                                Georgia, and married—The latter place has been his home for the last 16 or 17 years—
                        
                    